     Case: 1:10-cr-00387-SL Doc #: 1200 Filed: 12/19/18 1 of 2. PageID #: 33204




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JAMES C. DIMORA,                             )
                                             ) JUDGE SARA LIOI
      Petitioner,                            )
                                             )
            v.                               ) CRIMINAL CASE NO. 1:10CR387-01
                                             )
UNITED STATES OF AMERICA,                    )
                                             ) CIVIL CASE NO. 1:17CV1288
      Respondent.                            )


                                     NOTICE OF APPEAL

        Notice is hereby given that James C. Dimora, petitioner in the above named case, hereby

 appeals to the United States Court of Appeals for the Sixth Circuit from the Order denying peti-

 tioner’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (ECF

 No. 1197), entered in this action on October 22, 2018.

                                             Respectfully submitted,

                                             /s/ Philip S. Kushner________
                                             Philip S. Kushner (0043858)
                                             Michael R. Hamed (0069092)
                                             Kushner & Hamed Co., LPA
                                             1375 East Ninth Street, Ste 1930
                                             Cleveland, OH 44114
                                             216-696-6700/ 216-696-6772 (Fax)
                                             pkushner@kushnerhamed.com
                                             mhamed@kushnerhamed.com
                                             Counsel for Petitioner James C. Dimora




                                                 1
    Case: 1:10-cr-00387-SL Doc #: 1200 Filed: 12/19/18 2 of 2. PageID #: 33205




                                 CERTIFICATE OF SERVICE

       A copy of the foregoing Notice of Appeal was filed electronically this 19th day of De-

cember, 2018. Notice of this filing will be sent to all parties by operation of the Court’s electron-

ic filing system. Parties may access this filing through the Court’s system.

                                               /s/ Philip S. Kushner
                                              Counsel for Petitioner James C. Dimora




                                                 2
